Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
	The response filed on 07/07/2022 to the restriction requirement of 01/10/2022 has been received. 
	Without traverse , Applicant has elected:
Group I: claims 2, 4-10, 12, 13, 20, and 38-40.
SEQ ID NOs: 77-78-80 & 36-37-38 
a second antigen binding domain that binds to T-cell receptor complex; and a third binding domain that is an Fc region with reduced binding towards and Fc gamma receptor that has a mutation at position 235 by EU numbering.  
Status of Claims
	Claims 2, 4-10, 12, 13, 30, and 38-40 are currently pending and presented for examination on the merits.
	Claims 1 and 4 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected species. 
	Claims 38-40 are new. 
	Claims 18-19 and 24-25 are cancelled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5-10, 12, 13, 20, and 38-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 22 of U.S. Patent No. 11274151 ('151) in view of Raum et al (US 20170037130 A1), Matsuda (WO 2017086367 A1), and Li et al (US 9834606 B2). 
Claim 2 is direct to an invention not patentably distinct from claim 24 of patent ‘151. Specifically, a multispecific antigen binding molecule comprising SEQ ID NOs: 232 and 236. A comparison of instant claim SEQ ID NOs: 77-78-80 and SEQ ID NO: 232 of ‘151 is shown below. A comparison of instant claim SEQ ID NO: 36-37-38 and SEQ ID NO: 236 of ‘151 is shown below. 
Instant claim SEQ ID NOs: 77-78-80 and SEQ ID NO: 232 of patent ‘151.
  Query Match             86.6%;  Score 158.4;  DB 34;  Length 119;
  Best Local Similarity   41.0%;  
  Matches   32;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 SSYD--------------MGTIYTGDYSTDYASWAKG----------------------- 23
              ||||              |||||||||||||||||||                       
Db         31 SSYDMGWVRQAPGQGLEWMGTIYTGDYSTDYASWAKGRVTISVDRSKNQFSLKLSSVTAA 90

Qy         24 ---------HTGYGYFGL 32
                       |||||||||
Db         91 DTAVYYCARHTGYGYFGL 108

Instant claim SEQ ID NO: 36-37-38 and SEQ ID NO: 236 of patent ‘151. 
  Query Match             84.4%;  Score 133.3;  DB 34;  Length 110;
  Best Local Similarity   39.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 QSTESVYGSDWLS---------------QASNLEI------------------------- 20
              |||||||||||||               |||||||                         
Db         24 QSTESVYGSDWLSWYQQKPGQPPKLLIYQASNLEIGVPSRFSGSGSGTDFTLTINSLEAE 83

Qy         21 -------QGYYSGYIYA 30
                     ||||||||||
Db         84 DAATYYCQGYYSGYIYA 100

As for a second antigen-binding domain that binds to T-cell receptor complex. Raum et al teaches an antibody that binds T cells due to the CD3-binding portion and human DLL3 [Abstract]. Furthermore, Raum et al further teaches the antigen-binding molecule having cytotoxic activity [0061]. Furthermore, Raum et al further teaches the T-cells having cytotoxic activity [0061]. Furthermore, Raum et al further teaches the second antigen-binding domain binding to CD3 epsilon chain [0264]. Furthermore, Raum et al further teaches the epsilon chain is part of the CD3 T cell receptor [0253]. Furthermore, Raum et al antigen binding domains with variable regions [0076]. Furthermore, Raum et al further teaches a bispecific antibody [0064]. Furthermore, Raum et al teaches the composition of antigen-binding molecule and a pharmaceutically acceptable carrier [0354]. 
As for a third domain comprising an Fc region with reduced binding activity towards an Fc gamma receptor. Matsuda et al teaches a third antigen binding molecule reduces binding activity to the Fc gamma receptor [0013]. 
As for a Fc region mutation of an amino acid in position 235. Li et al teaches a molecule with Fc region mutation at position 235 [Claim 1]. 
This is a nonstatutory double patenting rejection.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS J SULLIVAN/Examiner, Art Unit 1642  

/MARK HALVORSON/Primary Examiner, Art Unit 1642